Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-15 are pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 contains multiple periods throughout the claim.  “Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.” (See MPEP 608.1(m): form of claims).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in the final line, requires t1 and t2 last from seconds to minutes.  Any period of time can be expressed in terms of seconds and/or minutes.  Therefore the scope of this limitation is indefinite.  Claim 2 additionally contains this limitation with respect to ti.

Claims 3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "or possibly" (recited twice in a three item list) renders the claim indefinite because it is unclear whether the limitations preceding and following the phrase in the list are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 12 and 13 contain the same phrase “or possibly” multiple times.


Claims  6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least 1 mm”, and the claim also recites “3 to 10mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
  
All other claims are rejected for their dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 5298136).
As to claim 1 and 2, Ramalingam discloses a method for the evaporation of a cathode by cathodic arc evaporation (abstract) comprising:
An arc is ignited and forced on a predetermined track  on the cathode surface by a magnetic field (abstract: arc guidance by magnetic field; col 11 lines 31-35 (re)-igniting the arc to start the process);
An inner magnetic field generating means inside the chamber and outer magnetic field generating means outside the chamber to produce together a tunnel-shaped guidance magnetic field (figure 15: magnetic coil 190 inside chamber walls 163 and magnetic coil 184 outside the walls; figure 10:magnetic field component curve [tunnel]);
At least two different guidance magnetic fields are produced (figure 10: illustrating different magnetic field curves produced; abstract);
Production of the first tunnel-shaped magnetic field during a first travel time to guide the arc spot of the arc on a first track on the cathode surface that is to be evaporated, the first erosion path with a length in a first region of the cathode surface (figures 10-11: showing tunnel-shaped/curved magnetic field and 
Alteration of the properties of the first guidance magnetic field in order to adjust a second tunnel-shaped guidance magnetic field different from the first and used during a second travel time to guide the arc spot of the arc on a second track with a second erosion path and length (figures 10-11: showing tunnel-shaped/curved magnetic field and resulting plurality of arc paths, such as path 104 concentrically outside path 112; col 2 lines 13-24: path guidance for predetermined residence time in an arc path)
Determination of the time within each path (col 2 col 2 lines 13-24: path guidance for predetermined residence time in an arc path for desired deposition profile).

Ramalingam, while explicitly disclosing using predetermined cycle times for multiple guidance magnetic field shape corresponding to multiple discrete paths with respective lengths (figures 10-11), does not explicitly disclose the times used for each path and the times corresponding to travelling the complete path at least one time and the relation between total ‘switch on’ times for the first and second guidance magnetic field and respective path travel times.
	Ramalingam discloses use of the discrete magnetic field paths for two purposes: efficient cathode utilization and production of coatings with desired compositions (abstract).  Ramalingam discloses obtain of these objectives by control over the arc path 
Partial travel paths would conflict with Ramalingam’s stated goal of efficient cathode utilization as it would leave un-eroded or less eroded radial portions of the cathode;
Ramalingam discloses traversing each path multiple times to suppress macro particle formation (col 13 lines 10-30);
The total time that each guidance magnetic field is maintained is a result effective variable with direct effect on the resulting composition and erosion utilization of the target (Ramalingam at col 11 lines 46-58) and the optimization of result effective variables only requires routine skill in the art (MPEP 2144.05 (II)(A)).

As to claim 3 and 13, Ramalingam, while disclosing control over the arc path location and residence time in that location (col 11 lines 46-58), is silent as to maintain the individual path magnetic field guidance for an integer multiple of the time required to travel the path corresponding to that path magnetic field.  Ramalingam does, however, explicitly disclose using its control system and magnetic field guidance to obtain efficient and uniform cathode erosion (abstract; claim 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to complete a full, integer number of 
As to claims 4-5 and 14, Ramalingam discloses concentric circular paths (figures 10-11: fields and resulting concentric paths).
As to claim 6, Ramalingam explicitly discloses paths between different cathode materials at different portions of the total cathode surface area, and efficient use of cathode material (abstract).  Ramalingam also discloses a total cathode diameter of 200-300 mm and illustrates the relative sizes and locations of the different cathode materials (figure 2: portions 50 and 51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different paths with over 1 mm difference is radial distance to both efficiently erode the target surface uniformly and to obtain coatings from different materials at different locations across the target surface.
As to claim 7, Ramalingam discloses use of control coils (figure 1: coil 26) and control of the field produced by adjustment of the current through the coil (col 4 lines 15-24).
As to claim 10, Ramalingam disclose a cathode with a flat disc shape (claim 7).
As to claim 11 and 15, Ramalingam discloses paths within a central portion of the cathode (figures 10-11).
As to claim 12, Ramalingam discloses uniform (homogenous) erosion of the cathode surface (abstract) by sequential movement between different erosion paths for predetermined cycle times (col 11 lines 46-58).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, as applied to claim 1 above, and further in view of Nishimura (US 20100101947).
As to claim 8, Ramalingam discloses deposition of carbon containing coatings (col 12 line 4), but is silent as to a graphite cathode.
Nishimura discloses an arc evaporation deposition method in which a magnetic field is used to control the arc (abstract; paragraph 4).  Nishimura also discloses knowledge in the art of using a graphite cathode to form a hard DLC film (paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a graphite cathode, as disclosed by Nishimura, in the method of Ramalingam, because this allows for formation of a hard DLC film (paragraph 91).
As to claim 9, Ramalingam discloses a coil with outer coil and iron core (figure 1: coil 26 surrounding core 24 of structure 21; col 5 lines 34-39: iron pole piece structure 21).  Nishimura additionally discloses knowledge in the art of magnet constructions of coils around a central iron coil (paragraph 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794